1    CHARLES S. PAINTER (SBN 89045)
     REBECCA L. MENENDEZ (SBN 262487)
2    ERICKSEN ARBUTHNOT
     100 Howe Avenue, Suite 110 South
3    Sacramento, CA 95825-8201
     (916) 483-5181 Telephone
4    (916) 483-7558 Facsimile

5    Attorneys for Defendant, ESA MANAGEMENT, LLC

6    HARRY E. HUDSON, JR. (SBN 114512)
     343 East Main Street, Suite 314
7    Stockton, CA 95202
     (209) 463-9715 Telephone
8    (209) 235-0217 Facsimile
9    Attorneys for Plaintiffs
10

11
                           IN THE UNITED STATES DISTRICT COURT
12
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
13

14
     SUZANNA REECE, RICHARD VALLES,      )           Case No.: 2:18-cv-0466 MCE DB
15   JR., C.A.R., a minor, C.A.V., a minor, and
                                         )
     C.V., a minor,                      )
16                                       )           STATUS REPORT & [PROPOSED]
                 Plaintiffs,             )           ORDER EXTENDING TIME TO FILE
17                                       )           DISPOSITION DOCUMENTS
     v.                                  )
18                                       )
     EXTENDED STAY HOTELS, EXTENDED )
19   STAY AMERICA, EXTENDED STAY         )           Judge: Morrison C. England, Jr.
     AMERICA-STOCKTON,                   )           Ctrm: 7, 14th Floor
20                                       )
                 Defendants.             )
21   ___________________________________ )
22
            WHEREAS on or about December 3, 2018, the parties notified the Court that this matter
23
     had settled. The Court Ordered that the case be dismissed on or before March 4, 2019. On
24
     February 20, 2019, the parties requested that the Court grant additional time for compliance
25
     through May 1, 2019 due to a personal loss suffered by plaintiff’s counsel. Because of the
26
     personal loss, defense counsel offered to prepare the required documents for approval of the
27
     minors’ claims. On February 26, 2019, the Court granted the parties request and extended the
28
     time through May 1, 2019. [See Dkt. No. 25].

     STATUS REPORT & [PROPOSED ORDER]
     17-087/PLEADING.020                     - 1 -
     RLM:sj
1           WHEREAS the needed documents for approval of the minors’ claims had not yet been

2    received, the Parties respectfully request that the Court grant more time to complete the necessary
3    documents and the Dismissal be extended to September 1, 2019.

4           WHEREAS, Plaintiffs’ counsel provided defendant with the needed information, and
5    thereafter, defense counsel was the cause of a delay due to a lack of and change in staff.
6           WHEREAS, the parties requested one more additional extension to November 1, 2019
7    for the dismissal to be filed, and that request was granted.
8           WHEREAS, all paperwork has been submitted to San Joaquin County Superior Court,
9    and a hearing has been set for November 18, 2019, despite the parties’ request that no hearing
10   be held, the parties’ request one final extension to December 9, 2019.
11   DATED: October 29, 2019
12                                                       ERICKSEN ARBUTHNOT

13
                                               By:
14                                                       CHARLES S. PAINTER
                                                         REBECCA L. MENENDEZ
15                                                       Attorneys for Defendants
                                                         ESA MANAGEMENT, LLC
16
     DATED: October 29, 2019
17
                                                        LAW OFFICES OF HARRY E.
18                                                      HUDSON, JR.
19                                                      /S/ Harry E. Hudson, Jr.
                                               By:      As authorized on 10/29/19
20
                                                        HARRY E. HUDSON, JR.
21                                                      Attorneys for Plaintiffs

22

23   IT IS SO ORDERED:
24
     Dated: November 4, 2019
25

26

27

28


     STATUS REPORT & [PROPOSED ORDER]
     17-087/PLEADING.020                        - 2 -
     RLM:sj
